Citation Nr: 1221866	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for shell fragment wound scar on the left arm.  

2.  Entitlement to increased ratings for bilateral hearing loss, currently rated as noncompensable prior to January 6, 2011; 20 percent disabling from January 6, 2011 and prior to August 18, 2011; and 10 percent disabling from August 18, 2011.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  He was awarded the Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that continued to rate the Veteran's hearing loss and shell fragment wound scar on the left arm as noncompensable.

In an October 2011 supplemental statement of the case, (and reflected in an October 2011 rating decision code sheet), the RO increased the rating for bilateral hearing loss to 20 percent disabling effective January 6, 2011; and assigned a 10 percent disability rating, effective August 18, 2011.  The RO's actions have resulted in staged ratings as reflected on the title page.  

On his VA Form 9, the Veteran requested a Board hearing at the local VA office.  In March 2012 correspondence, VA notified the Veteran that a Board hearing was scheduled for May 2012 at the local RO (Travel Board).  In April 2012, the VA correspondence was returned with a check mark next to the statement, "I would like to withdraw my request for a hearing."  Accompanying the returned letter was a statement from the Veteran's spouse indicating that she was writing on behalf of the Veteran and that he was unable to attend the hearing due to health issues.  She then requested to have the hearing request withdrawn.  VA has not received any request to schedule a new hearing in this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to VA's letter requesting information regarding treatment for the claimed disabilities, on an August 2009 VA Form 21-4142, authorization to release information to the Department of Veterans Affairs, the Veteran indicated, among other things, that he had an appointment in September 2009 with his primary doctor.  A closer review of the record reflects that such individual treats the Veteran at the Providence VAMC and that not only have the September 2009 treatment records not been associated with the claims file, there is also a gap in VA treatment records dated from July 2009 to March 2011.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

March 2011 VA treatment records included an otolaryngology note recording the Veteran's complaints of right ear fullness for "several weeks."  He was assessed with serous otitis media of the right ear and was to follow-up in 4 weeks.  A review of the record reveals that follow-up treatment records have not been associated with the claims file.  Thus, it appears that there may be additional VA treatment records dated from March 2011 that have not yet been obtained.  38 C.F.R. § 3.159(c)(2); Bell, supra. 

Additionally, in a statement received in April 2011, the Veteran's spouse indicated that the Veteran was recently treated at the Audio Clinic at the Eagle Square Mall and was referred to Ear, Nose, and Throat Specialists, Dr. Mudacco and Dr. Bruch.  Treatment records from the Audio Clinic at the Eagle Square Mall have not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2011).  A remand is also necessary to attempt to obtain any identified private treatment records.

As previously noted, during the course of the appeal, the Veteran was assigned a  noncompensable rating prior to January 6, 2011; a 20 percent disabling from January 6, 2011 and prior to August 18, 2011; and a 10 percent disabling from August 18, 2011.   Given what appears to be the fluctuating nature of the Veteran's hearing loss as reflected in the assigned ratings and the VA examinations performed over a relatively short period of time, particularly the January 2011 and August 2011 VA examination, the record is not clear as to whether or not the August 2011 VA examination accurately represents a permanent improvement in the Veteran's hearing loss.  The Board also notes that in a January 2011 Appellant's Brief, the representative noted that the Veteran asserts that his bilateral hearing loss has steadily deteriorated as seen by the January 6, 2011, VA examination and affects his normal daily activities and ability to function independently.  It is recognized that the subsequent August 2011 VA examination appears to counter the claim of steady deterioration in auditory acuity, by showing improved audiometric readings.  However, as noted above, the results have fluctuated, the Board finds that further testing would clarify the disability picture and make better sense of the evidence of record.  In this regard, VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability.  See also 38 C.F.R. § 3.159 (2011). 

Regarding the claim for entitlement to a compensable rating for shell fragment wound scar on the left arm, the Veteran was recently afforded a VA examination in September 2011 to determine the degree of severity of that disability.  However, it was asserted in the June 2012 Appellant's Brief that the scar was tender and painful and caused discomfort.  The Board notes that these symptoms were not present at the time of the Veteran's August 2009 and September 2011 VA examinations.  At his September 2010 hearing, the Veteran testified that these disabilities had increased in severity as he experienced tender and painful scars.  Given the reported worsening of the Veteran's disabilities since his last VA examination, the Board finds that a new VA examination is necessary in order to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and ask him to identify all relevant private treatment providers, to include the Audio Clinic at Eagle Square Mall.  After securing appropriate authorization, obtain any treatment records.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  38 C.F.R. § 3.159 (2011).
Any negative search response must be noted in the record and communicated to the Veteran.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for an ear disability or hearing loss, as well as left arm scar from Providence VAMC, specifically including any treatment from July 2009 to March 2011 and from March 2011 to the present that have not already been associated with the claims file.  

3.  After completion of the above, the RO/AMC should schedule the Veteran for a VA examination to determine the severity of his hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  The results of this audiology testing must be included in the examination report.  The claims file, and any relevant evidence in Virtual VA should be made available to, and be reviewed by, the examiner.  The examiner should also address whether the Veteran's hearing loss disability falls into the criteria for an exceptional hearing pattern.  The examiner should reconcile any significant differences between the current audiological evaluation and the August 2009, January 2011, and August 2011 VA audiological evaluations.  

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  

5.  The RO/AMC should arrange for a VA examination of the Veteran to determine the extent and severity of his service-connected scars, residuals of shrapnel wound, left forearm and left knee.  All indicated studies should be performed.  The claims file, and any relevant evidence in Virtual VA should be made available to, and be reviewed by, the examiner.  The examiner should provide the size of the scars in terms of square inches or centimeters, as appropriate.  The examiner should also note whether or not the scar is unstable (where, for any reason, there is frequent loss of covering of skin over the scar); superficial (not associated with underlying soft tissue damage); deep (associated with soft tissue damage); or tender or painful.  Any limitation of motion or other function that is attributable solely to the scar should be noted and described.  

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  

6.  After undertaking any other development deemed essential in addition to that specified above, the RO/AMC should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


